DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/22 has been entered.

Examiner’s Note
TNF-α is alternatively referred to as TNFa and TNFalpha here.
Methotrexate is alternative referred to as MTX here.

Response to Amendment
The rejections of claim 12 are moot in view of the cancelation of the claim.
The rejection of claims on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,943,594 is withdrawn and is replaced to better address the amendment to the claims and to include instant claim 5.
The rejection of claim 5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,943,594 in view of Radin (US 20100316636) is withdrawn and included with other claims in the rejection over the patented claims.
The rejection of claims 1, 6, 10-14, and 21-55 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,927,435 (‘435) in view of Emery and further in view of Choy et al. is withdrawn and is replaced to better address the amendment to the claims and to include claim 5.
The rejection of claim 5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,927,435 (‘435) in view of Emery and further in view of Choy et al. is withdrawn and included with other claims in the rejection over the patented claims.
The rejection of claims 1, 5, 6, 10-14, 16-18, 21-55 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-25, 27-32, 34-39 of copending Application No. 15/034,531 (‘531) in view of Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18) is withdrawn and is replaced with the rejection below to better address the amendment to the claims.
The rejection of claims 1, 5, 6, 10-14, 16-18, 21-55 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Radin et al (US 20100316636 A1, of record), in view of Emery et al (Ann. Rheum. Disease, 2008, 67(11):1516-1523, of record) and further in view of Choy et al (Arthritis and Rheumatism, 2002, 46(12):3143-4150, of record) is withdrawn upon further consideration of the requirement that the subject have been ineffectively treated with methotrexate and a TNFa antagonist.

Response to Arguments
Those arguments which pertain to the new rejections are addressed below after the new rejection.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1, 5, 6, 10, 11, 13, 14, 16-18, and 21-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,943,594 (‘594) in view of ClinicalTrials.gov Study NCT01061736(v16) (cited in the PTO-892 mailed 9/17/21).
Both the instant application and patent claim a method of treating rheumatoid arthritis in a subject previously ineffectively treated by administration of methotrexate (MTX) and TNF-α (TNFa) antagonist, wherein the subject is administered subcutaneously a therapeutically effective amount of MTX and about 150mg to about 200mg every two weeks of an antibody comprising the heavy chain variable region (VH) and light chain variable region (VL) and which VH comprises the three CDRs of SEQ ID NO:2 and the VL comprises the three CDRs of SEQ ID NO:3, and wherein the subject achieves at least a 20% improvement in the American College of Rheumatology core set disease index (ACR20) after 12 weeks of treatment (instant claims 1 and 10-11, ‘594 claims 1-3, 11 and 13).  Also, ‘594 in claim 13 recites administration of MTX between 6-25mg/wk (see instant claim 6).  Instant claims 13 and 14 designate the improvement as ACR50 and 70, corresponding to ‘594 claims 5-7) in 12 weeks. Instant claim 16 specifies that the past TNFa treatment was for at least 3 months in the last 2 years, while claim 17 specifies the TNFa antagonist is a biologic anti-TNFa and claim18 lists TNFas.  These claims correspond directly to ‘594 claims 8-10.
With respect to the instant independent claims wherein treatment is assessed by another measurement: at least a 0.3 improvement in the Health Assessment Questionnaire Disability Index (HAQ-DI) after treatment (claim 21), or at least a 30 decrease in Visual Acuity Score (VAS) after treatment (claim 22), or at least a 1 mg/dL decrease in level of C-reactive protein (CRP) in a blood and/or urine sample after treatment (claim 23), or the subject achieves an improvement in EULAR (European League Against Rheumatism) index after treatment (claim 24), or wherein the subject achieves at least a 0.6 increase in disease activity score (DAS28) after treatment (claim 25); although, the ‘594 claims do not recite these limitations regarding patient improvement (e.g. HAQ-DI, VAS, CRP levels, EULAR, and DAS28), it is noted that the patient population, administered agents, schedule of administration, and doses recited in the ‘594 claims are the same as recited in instant claims 21-25. Thus, these patient improvements would necessarily result from practicing the methods of the ‘594 claims.  This is supported by the instant specification, which in Figures 4 and 6-9, teach that treatment of this patient population with methotrexate and the claimed antibody, at the doses, route, and schedule recited in the instant claims, results in the improvements recited in instant claims 21-25. 
The ‘594 patent does not claim wherein the subject has at least 6/66 swollen joints and 8/68 tender joints (the amendment to the claims added 10/13/22); however, this would have been obvious in view of and ClinicalTrials.gov Study NCT01061736(v16) (cited in the PTO-892 mailed 9/17/21), which were directed to treatment of RA using MTX and antibody SAR1513191 subcutaneously administered  in subjects who were inadequate responders to MTX therapy, who were eligible based on the criteria of having active disease defined by at least 8/68 tender joints and 6/66 swollen joints, as well as high sensitivity c-reactively protein (Section: “Eligibility” “Criteria: Inclusion criteria”).  In view of the clinical trial criteria for active RA, it would have been obvious to select subjects for treatment who met the prior art criteria.  Nor does ‘594 claim administration of the antibody and MTX together (instant claim 5); however, ClinicalTrials.gov Study NCT01061736(v16) in “Official Title” and “Brief Summary: Primary Objectives” describe administration of the antibody on top of MTX. The “Official Title” also describes the study as a “Costimulatory Study”.  Therefore, it would have been obvious wherein the two agents were administered together. 

Applicant’s response (p. 16) to the rejection is noted, and consideration of filing a terminal disclaimer once the claims are otherwise in condition for allowance is acknowledged. However, the rejection cannot be held in abeyance.



Claims 1, 5, 6, 10, 11, 13, 14, and 21-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent 10,927,435 (‘435), in view of Emery et al (Ann. Rheum. Disease, 2008, 67(11):1516-1523, of record) and NCT 012178141(v1) (cited in the PTO-892 mailed 9/17/21).
Both applications claim a method of treating RA in a subject previously ineffectively treated by administering MTX, the method comprising subcutaneously administering to the subject 150-200 mg of an antibody comprising the heavy chain variable region (VH) and light chain variable region (VL) and which VH comprises the three CDRs of SEQ ID NO:2 and the VL comprises the three CDRs of SEQ ID NO:3, and wherein the subject achieves at least a 20% improvement in the American College of Rheumatology core set disease index (ACR20) after 12 weeks of treatment, wherein the treatment also comprises administration of MTX (instant claims 1 and 10-11, ‘435 claims 1, 2 and 4). ).  Also, ‘435 in claim 3 recites administration of MTX between 6-25mg/wk (see instant claim 6).  Instant claims 13 and 14 designate the improvement as ACR50 and 70 in 12 weeks, corresponding to ‘435 claims 5, 6, 11-12, 16 and 17.
With respect to the instant independent claims wherein treatment is assessed by another measurement: at least a 0.3 improvement in the Health Assessment Questionnaire Disability Index (HAQ-DI) after treatment (claim 21), or at least a 30 decrease in Visual Acuity Score (VAS) after treatment (claim 22), or at least a 1 mg/dL decrease in level of C-reactive protein (CRP) in a blood and/or urine sample after treatment (claim 23), or the subject achieves an improvement in EULAR (European League Against Rheumatism) index after treatment (claim 24), or wherein the subject achieves at least a 0.6 increase in disease activity score (DAS28) after treatment (claim 25); although, the ‘594 claims do not recite these limitations regarding patient improvement (e.g. HAQ-DI, VAS, CRP levels, EULAR, and DAS28), it is noted that the patient population, administered agents, schedule of administration, and doses recited in the ‘594 claims are the same as recited in instant claims 21-25. Thus, these patient improvements would necessarily result from practicing the methods of the ‘435 claims.  This is supported by the instant specification, which in Figures 4 and 6-9, teach that treatment of this patient population with methotrexate and the claimed antibody, at the doses, route, and schedule recited in the instant claims, results in the improvements recited in instant claims 21-25.
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19 “ (p. 1516, col. 2, third paragraph) Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph). Figures 2A-C show ACR20, ACR50 and ACR70 treatment-dependent responses, respectively, were observed after 12 weeks. Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, paragraphs one and three). Fig. 3C shows that CRP levels decreased by at least 1 mg/dL. These findings were consistent with other clinical trials of RA treatment administering tocilizumab (p. 1520, col. 2, last 3 paragraphs). The association of IL-6 and soluble IL-6R with RA is discussed, which supports the antagonism of IL-6R for treatment of RA (p. 1521).  Patients with active RA has a swollen joint account of at least 6 and tender joint count of at least 8 (p. 1516, last full paragraph). It is concluded (p. 1522, col. 2, second paragraph), “In patients with moderate to severe active RA responding inadequately or who are intolerant to TNF antagonists, changing to tocilizumab plus methotrexate is effective, and the safety profile is manageable, regardless of the number of previously failed agents.” 
ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers (see “Study Indication”), wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg subcutaneously administered REGN88 (SAR153191; see Experimental Part A dose regimen 4 and 5; and see” Outcome Measures”).  Subject eligibility is based on the criteria of having active disease defined by at least 8/68 tender joints and 6/66 swollen joints, as well as high sensitivity c-reactively protein (ClinicalTrials.gov Section: “Eligibility” “Criteria: Inclusion criteria”). Treatment is conducted for 12 weeks with SAR153191 on top of MTX (“Official Title” and “Brief Summary: Primary Objectives” Part A). The “Official Title” also describes the study as a “Costimulatory Study”.  The primary outcome is a measure of percentage of patients achieving ACR20 score.  Outcome measures for Part B are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
The ‘435 patent does not claim wherein the subject has at least 6/66 swollen joints and 8/68 tender joints (the amendment to the claims added 10/13/22); however, this would have been obvious in view of Emery et al. and ClinicalTrials.gov Study NCT01217814(v16), which were directed to treatment of RA using MTX and antibody SAR1513191 subcutaneously administered  in subjects who were inadequate responders to TNFa antagonist therapy, who were eligible based on the criteria of having active disease defined by at least 8/68 tender joints and 6/66 swollen joints, as well as high sensitivity c-reactively protein (ClinicalTrials.gov Section: “Eligibility” “Criteria: Inclusion criteria”) and Emery et al. (p. 1516, last full paragraph). In view of the clinical trial and Emery et al. criteria for active RA, it would have been obvious to select subjects for treatment who met the prior art criteria.  Nor does ‘435 claim administration of the antibody and MTX together (instant claim 5); however, ClinicalTrials.gov in “Official Title” and “Brief Summary: Primary Objectives” describe administration of the antibody on top of MTX. The “Official Title” also describes the study as a “Costimulatory Study”.  Therefore, it would have been obvious wherein the two agents were administered together. Outcome measures for Part B are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see “Outcome Measures”).

Applicant argues (bottom or p. 16, through middle of p. 17) that patients who are nonresponders to MTX are a distinct subgroup from those ineffectively treated with MTX and with a TNFalpha antagonist and that has at least 6 of 66 swollen joints and at least 8 of 68 tender joints. The other prior art does not cure the deficiencies of the claims of the ‘435 patent. The argument has been fully considered, but is not persuasive. The new rejection above states that both sets of claims limit the subjects to those previously ineffectively treated by administering MTX.  Further, Emery et al. and ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers. Treatment by the same or similar method of RA subjects who have been ineffectively treated with either MTX or TNFa antagonist makes it both obvious to treat subjects who have been ineffectively treated with both MTX and a TNFa antagonist, as well as providing a reasonable expectation of successful treatment thereof.  As discussed by Emery et al. and the ClinicalTrial.gov study, a criteria for active RA is the presence of at least 6/66 swollen joints and 8/68 tender joints. Therefore, for treatment of RA in a subject, it would have been expected that subjects to be treated had these minimum number of swollen and tender joints and one would have been motivated to select such as subject as having active RA for treatment.



Claims 1, 5, 6, 10, 11, 13, 14, 16-18, 21-55 remain rejected on the ground of nonstatutory double patenting as being unpatentable separately over (1) claims 1-9 of U.S. Patent No. 8,568,721 (‘721, cited in the IDS filed 4/20/18), (2) claims 1-14 of U.S. Patent No. 9,308,256 (‘256, cited in the IDS filed 4/20/18), (3) claims 1-19 U.S. Patent No. 8,192,741, and (4) claims 1-11 of U.S. Patent No. 8,080,248, each in view of ClinicalTrials.gov Study NCT 01217814 (Submitted Oct. 7, 2010 (v1)), ClinicalTrials.gov Study NCT 01061736 (MOBILITY), Submitted Oct. 7, 2010 (v16), Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18), and the definition of sariliumab in the instant application (p. 21, lines 21-22) for the reasons set forth in the previous Office action and recast here:
All patent claims are drawn to a method of treating RA in a subject comprising administering a therapeutically effective amount of an antibody that binds human IL-6R and comprises the heavy and light chain variable regions CDRs from HVCR/LVCR SEQ ID NO:19/27, which HVCR and LVCR are identical to instant SEQ ID NO:2/3, wherein the antibody is administered at a dose of 50 to 200 mg. Patents (2), (3), and (4) specify that administration is 1 or 2 weeks apart. Patents (1) and (3) and (4) specify that administration is subcutaneous. Patents (1), (2) and (4) specify there is a second therapeutic agent also administered, wherein the agent may be methotrexate (a DMARD).  
Not claimed by the patents, but which is claimed in the instant application is as follows: All claims of the instant application require that the subject being treated for RA have previously ineffectively been treated by a TNF-α antagonist and methotrexate, as well as wherein the subject has at least 6/66 swollen joints and 8/68 tender joints and attains an ACR20 after 12 weeks of treatment. Methotrexate is administered between 6 and 25 mg/wk (claims 6, 37, 43, 49, 55). The subject was treated with the TNF-α antagonist for at least 3 months in the last 2 years. There is a minimum improvement from treatment with the anti-IL-R6 antibody with methotrexate as measured by ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment.
The instant application defines antibody sarilumab as SAR153191, which has a heavy chain variable region of instant SEQ ID NO:2 and light chain variable region of instant SEQ ID NO:3 (p. 21, lines 21-22).
ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers (see Study Indication), wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg subcutaneously administered REGN88 (SAR153191; see Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  Subject eligibility is based on the criteria of having active disease defined by at least 8/68 tender joints and 6/66 swollen joints, as well as high sensitivity c-reactively protein (ClinicalTrials.gov Section: “Eligibility” “Criteria: Inclusion criteria”). Treatment is conducted for 12 weeks with SAR153191 on top of MTX (“Official Title” and “Brief Summary: Primary Objectives” Part A). The “Official Title” also describes the study as a “Costimulatory Study”.  The primary outcome is a measure of percentage of patients achieving ACR20 score.  Outcome measures for Part B are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate, wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg biweekly subcutaneously administered REGN88 (SAR153191; see Study Indication and Experimental Part A dose regimen 4 and 5; and see Outcome Measures). Subject eligibility is based on the criteria of having active disease defined by at least 8/68 tender joints and 6/66 swollen joints, as well as high sensitivity c-reactively protein (ClinicalTrials.gov Section: “Eligibility” “Criteria: Inclusion criteria”). Treatment is conducted for 12 weeks with SAR153191 on top of MTX (“Official Title” and “Brief Summary: Primary Objectives” Part A). The “Official Title” also describes the study as a “Costimulatory Study”.  The primary outcome is a measure of percentage of patients achieving ACR20 score.  Outcome measures for Part B are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see “Outcome Measures”).
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19 “ (p. 1516, col. 2, third paragraph) Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph). Figures 2A-C show ACR20, ACR50 and ACR70 treatment-dependent responses, respectively, were observed after 12 weeks. Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, paragraphs one and three). Fig. 3C shows that CRP levels decreased by at least 1 mg/dL. These findings were consistent with other clinical trials of RA treatment administering tocilizumab (p. 1520, col. 2, last 3 paragraphs). The association of IL-6 and soluble IL-6R with RA is discussed, which supports the antagonism of IL-6R for treatment of RA (p. 1521).  Patients with active RA has a swollen joint account of at least 6 and tender joint count of at least 8 (p. 1516, last full paragraph). It is concluded (p. 1522, col. 2, second paragraph), “In patients with moderate to severe active RA responding inadequately or who are intolerant to TNF antagonists, changing to tocilizumab plus methotrexate is effective, and the safety profile is manageable, regardless of the number of previously failed agents.” 
It would have been obvious to the artisan of ordinary skill at the time of the invention to administer about 150mg - 200mg/wk or biweekly of anti-IL-6R antibody SAR153191 in combination with 10-25 mg methotrexate/week as taught in the ClinicalTrials.gov for treatment of RA in a patient for whom methotrexate or a TNFa antagonist had not been sufficiently effective in the past, and substituting SAR153191 for tocilizumab in the method of Emery in a patient for whom TNF-α antagonist therapy in addition to methotrexate therapy was previously ineffective, including wherein the subject was previously treated for at least 3 months in the past 2 years, as included in the patient criterion of Emery. It further would have been obvious wherein the patient had active disease defined by at least 8/68 tender joints and 6/66 swollen joints (Section: “Eligibility” “Criteria: Inclusion criteria” of ClinicalTrials.gov studies and Emery in the last full paragraph of p. 1516). Also, obvious is wherein the TNF-α antagonist therapy included etanercept or infliximab, for example, as taught by Emery. It further would have been obvious to consider treatment wherein the patient achieves ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment as discussed by the ClinicalTrails.gov studies and Emery. Biophysical properties of anti-IL-R6 antibody SAR153191 are inherent, such as KDs.

Applicants argues (paragraph bridging pp. 17-18 and first full paragraph of p. 18) that population of patients who were ineffectively treated with MTX or TNFa antagonist were not recited in the patents and are a distinct subgroup from those ineffectively treated with both MTX and a TNFalpha antagonist having at least 6 of 66 swollen joints and at least 8 of 68 tender joints. The prior art relied upon does not cure the deficiencies of the claims of the patents. The argument has been fully considered, but is not persuasive. Emery et al. and ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers. ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate. Treatment by the same or similar method of RA subjects who have been ineffectively treated with either MTX or TNFa antagonist makes it both obvious to treat subjects who have been ineffectively treated with both MTX and a TNFa antagonist, as well as providing a reasonable expectation of successful treatment thereof.  As discussed by Emery et al. and the ClinicalTrial.gov studies, a criterion for active RA is the presence of at least 6/66 swollen joints and 8/68 tender joints. Therefore, for treatment of RA in a subject, it would have been expected that subjects to be treated had these minimum number of swollen and tender joints and one would have been motivated to select such as subject as having active RA for treatment.



Claims 1, 5, 6, 10-14, 16-18, 21-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-9, 11-25, 27-32 and 34-39 of copending Application No. 15/034,531 (‘531) in view of Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18) and ClinicalTrials.gov Study NCT 01061736(v16) (MOBILITY), Submitted Oct. 7, 2010 (cited in the PTO-892 mailed 9/17/21).
Both applications claim a method of treating rheumatoid arthritis, comprising administering once every two weeks about 150-200 mg of an antibody comprising the CDRs or variable regions of the HV of SEQ ID NO:2 and LV of SEQ ID NO:3 and methotrexate.  Administration of the antibody together with administration of 6-25 mg methotrexate/week is claimed (instant claims 5-6, 37, 43, 49 and 55, copending claim 7). Unlike ‘531, instant claims 1 and 12-14 specify the subject achieves at least 20% -70% improvement in the American College of Rheumatology core set disease index (ACR) after treatment, while instant claim 22 requires a decrease in Visual Acuity Score (VAS) of at least 30, instant claim 21 and at least 0.3 improvement in Health Assessment Questionnaire Disability Index (HAQ-DI), instant claim 23 requires at least a 1 mg/dL decrease in level of C-reactive protein in a blood sample, instant claim 24 requires improvement in European League Against Rheumatism index, and instant claim 25 requires an at least a 0.6 increase in disease activity score (DAS28) after treatment. In the copending application, treatment is measured by Van Der Heijde total Sharp score of about 0.9, HAQ-DI of at least -0.5, or DAS28 greater than 6.0. The instant claims also require wherein the treated subject was previously ineffectively treated by administering a TNF-α antagonist and methotrexate and have at least 6/66 swollen joints and 8/68 tender joints, attaining an ACR20 after 12 weeks of treatment. The subject of the instant claims was treated with the TNF-α antagonist for at least 3 months in the last 2 years (claims 16, 39, 45 and 51).
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  It is stated that treatments of RA often include DMARD, e.g., methotrexate; however, with TNF inhibitors alone or with DMARD, 20-40% of patients show inadequate response (p. 1516, paragraph bridging cols. 1-2).  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19” (p. 1516, col. 2, third paragraph)  Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with active RA has a swollen joint account of at least 6 and tender joint count of at least 8 (p. 1516, last full paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph).  Figures 2A-C show ACR20, ACR50 and ACR70 treatment-dependent responses, respectively, were observed after 12 weeks. Even as early as 4 weeks, treated patients showed an ACR20. Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, paragraphs one and three). Fig. 3C shows that CRP levels decreased by at least 1 mg/dL. These findings were consistent with other clinical trials of RA treatment administering tocilizumab (p. 1520, col. 2, last 3 paragraphs). The association of IL-6 and soluble IL-6R with RA is discussed, which supports the antagonism of IL-6R for treatment of RA (p. 1521). It is concluded (p. 1522, col. 2, second paragraph), “In patients with moderate to severe active RA responding inadequately or who are intolerant to TNF antagonists, changing to tocilizumab plus methotrexate is effective, and the safety profile is manageable, regardless of the number of previously failed agents.” 
ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate, wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg biweekly subcutaneously administered REGN88 (SAR153191; see Study Indication and Experimental Part A dose regimen 4 and 5; and see Outcome Measures). Subject eligibility is based on the criteria of having active disease defined by at least 8/68 tender joints and 6/66 swollen joints, as well as high sensitivity c-reactively protein (ClinicalTrials.gov Section: “Eligibility” “Criteria: Inclusion criteria”). Treatment is conducted for 12 weeks with SAR153191 on top of MTX (“Official Title” and “Brief Summary: Primary Objectives” Part A). The “Official Title” also describes the study as a “Costimulatory Study”.  The primary outcome is a measure of percentage of patients achieving ACR20 score.  Outcome measures for Part B are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see “Outcome Measures”).
With respect to the instant independent claims wherein treatment is assessed by another measurement: at least a 0.3 improvement in the Health Assessment Questionnaire Disability Index (HAQ-DI) after treatment (claim 21), or at least a 30 decrease in Visual Acuity Score (VAS) after treatment (claim 22), or at least a 1 mg/dL decrease in level of C-reactive protein (CRP) in a blood and/or urine sample after treatment (claim 23), or the subject achieves an improvement in EULAR (European League Against Rheumatism) index after treatment (claim 24), or wherein the subject achieves at least a 0.6 increase in disease activity score (DAS28) after treatment (claim 25); although, the ‘594 claims do not recite these limitations regarding patient improvement (e.g. HAQ-DI, VAS, CRP levels, EULAR, and DAS28), it is noted that the patient population, administered agents, schedule of administration, and doses recited in the ‘594 claims are the same as recited in instant claims 21-25. Thus, these patient improvements would necessarily result from practicing the methods of the ‘594 claims.  This is supported by the instant specification, which in Figures 4 and 6-9, teach that treatment of this patient population with methotrexate and the claimed antibody, at the doses, route, and schedule recited in the instant claims, results in the improvements recited in instant claims 21-25. 
The ‘531 application does not claim wherein the subject has at least 6/66 swollen joints and 8/68 tender joints (the amendment to the instant claims added 10/13/22); however, this would have been obvious in view of and ClinicalTrials.gov Study NCT01061736(v16) (cited in the PTO-892 mailed 9/17/21), which were directed to treatment of RA using MTX and antibody SAR1513191 subcutaneously administered  in subjects who were inadequate responders to MTX therapy, who were eligible based on the criteria of having active disease defined by at least 8/68 tender joints and 6/66 swollen joints. As well as high sensitivity c-reactively protein (Section: “Eligibility” “Criteria: Inclusion criteria”). In view of the clinical trial criteria for active RA, it would have been obvious to select subjects for treatment who met the prior art criteria.  Nor does ‘531 claim administration of the antibody and MTX together (instant claim 5); however, ClinicalTrials.gov Study NCT01061736(v16) in “Official Title” and “Brief Summary: Primary Objectives” describe administration of the antibody on top of MTX. The “Official Title” also describes the study as a “Costimulatory Study”.  Therefore, it would have been obvious wherein the two agents were administered together. 
It would have been obvious wherein an ACR20 was achieved by the method of ‘531 and wherein the patients had or had not been also ineffectively treated with a TNFalpha antagonist and MTX, as shown by Emery et al. to occur in 20-40% of treated patients and wherein the ClinicalTrials.gov study required subjects to have been ineffectively treated with MTX. It further would have been obvious wherein the patient had active disease defined by at least 8/68 tender joints and 6/66 swollen joints (Section: “Eligibility” “Criteria: Inclusion criteria” of ClinicalTrials.gov studies and Emery in the last full paragraph of p. 1516).  It further would have been obvious to consider treatment wherein the patient achieves ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment as discussed by Emery for evaluation for a similar treatment with an anti-IL-6R antibody and methotrexate in a subject inadequately responsive to TNF-α antagonist therapy and MTX. Even though the applications recite evaluation of treatment by different standards, they are obvious or equivalent. The duration of any particular treatment is empirically determined by routine optimization.
This is a provisional nonstatutory double patenting rejection.

Applicant argues (bottom of p. 18) that the claims of ‘531 have been amended to delete previous ineffective treatment with a TNFalpha antagonist. Therefore, the claims of the copending application recite a different patient population and is unique from the one disclosed in Emery et al. The argument has been fully considered, but is not persuasive. First, there is no exclusion of subjects in ‘531 having been previously ineffectively treated with MTX and/or a TNFa antagonist.  Also, because Emery et al. teaches that 20-40% of patients show ineffective response to TNFalpha antagonists alone or with a DMARD such as MTX, and teaches that TNFalpha antagonist-nonresponsive patients were effectively treated with an anti-IL-6R antibody in combination with methotrexate, it is maintained the instant claims are obvious even if the patient has also previously been ineffectively treated with a TNFa antagonist or MTX.  Emery et al. does not teach away from this and the instant claims do not exclude this.  Therefore, it would have been obvious to treat the recited subjects with both an anti-IL-6R antibody and MTX with a reasonable expectation of success as required by the claims. 



Claims 1, 5, 6, 10, 11, 13, 14, 16-18, 21-55 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 8-11, and 18-35 of copending Application No. 17/133,870 (‘870) in view of ClinicalTrials.gov Study NCT 01217814 (Submitted Oct. 7, 2010 (v1)), and Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18) for the reasons set forth in the previous Office action and as recast here to address the amendments to the claims: 
Both applications teach a method of treating rheumatoid arthritis, comprising subcutaneous administering once every two weeks about 150-200 mg of an antibody comprising the CDRs of the HV of SEQ ID NO:2 and LV of SEQ ID NO:3 (see claim 1 of each), wherein the treated subject was previously ineffectively treated by administering methotrexate. Instant claim 1 also specifies that methotrexate is administered (see claim 2 of copending ‘870), including administration together with the antibody and administration of 6-25 mg methotrexate/week (instant claims 5-6, 37, 43, 49 and 55, copending claims 4-5).  Instant claims 1 and 13-14 as amended specify the subject achieves at least 20% -70% improvement in the American College of Rheumatology core set disease index (ACR) after treatment after 12 weeks of treatment, as do dependent claims 9-11 of ‘870. Also claimed in both applications is a decrease in Visual Acuity Score (VAS) of at least 30 and at least 0.3 improvement in Health Assessment Questionnaire Disability Index (HAQ-DI) and at least a 1 mg/dL decrease in level of C-reactive protein in a blood sample, and improvement in European League Against Rheumatism index, as well as at least a 0.6 increase in disease activity score (DAS28) after treatment. The instant application requires for all claims that the subject was previously ineffectively treated by administering a TNF-α antagonist, which is not a claim limitation of copending ‘870. Copending application -780 does not claim wherein the subject has at least 6/66 swollen joints and 8/68 tender joints or wherein subject was treated with the TNF-α antagonist for at least 3 months in the last 2 years (claims 16, 39, 45 and 51).
ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers (see Study Indication), wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg subcutaneously administered REGN88 (SAR153191; see Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  Subject eligibility is based on the criteria of having active disease defined by at least 8/68 tender joints and 6/66 swollen joints, as well as high sensitivity c-reactively protein (ClinicalTrials.gov Section: “Eligibility” “Criteria: Inclusion criteria”). Treatment is conducted for 12 weeks with SAR153191 on top of MTX (“Official Title” and “Brief Summary: Primary Objectives” Part A). The “Official Title” also describes the study as a “Costimulatory Study”.  The primary outcome is a measure of percentage of patients achieving ACR20 score.  Outcome measures for Part B are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19 “ (p. 1516, col. 2, third paragraph) Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph). ACR50 and ACR70 treatment-dependent responses were observed (paragraph bridging pp. 1518-1519). Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, paragraphs one and three). Fig. 3C shows that CRP levels decreased by at least 1 mg/dL. These findings were consistent with other clinical trials of RA treatment administering tocilizumab (p. 1520, col. 2, last 3 paragraphs). The association of IL-6 and soluble IL-6R with RA is discussed, which supports the antagonism of IL-6R for treatment of RA (p. 1521). It is concluded (p. 1522, col. 2, second paragraph), “In patients with moderate to severe active RA responding inadequately or who are intolerant to TNF antagonists, changing to tocilizumab plus methotrexate is effective, and the safety profile is manageable, regardless of the number of previously failed agents.” 
It would have been obvious wherein the subject had also previously been ineffectively treated with TNF-α antagonist therapy and methotrexate as taught by ClinicalTrials.gov and wherein an ACR20 was achieved. It further would have been obvious to consider treatment wherein the patient achieves ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment as discussed by the ClinicalTrails.gov study and Emery for evaluation for a similar treatment with an anti-IL-6R antibody and methotrexate in a subject inadequately responsive to TNF-α antagonist therapy. Even though the applications recite evaluation of treatment by different standards, they are obvious or equivalent. The duration of any particular treatment is empirically determined by routine optimization. It would have been obvious wherein the subject initially had at least 6/66 swollen joints and 8/68 tender joints because the ClinicalTrials.gov study directed to treatment of RA using MTX and antibody SAR1513191 subcutaneously administered in subjects who were inadequate responders to MTX therapy and were eligible based on the criteria of having active disease defined by at least 8/68 tender joints and 6/66 swollen joints.
 This is a provisional nonstatutory double patenting rejection.

Applicant argues (p. 19) that ‘870 does not recite patients who were previously ineffectively treated with a TNFalpha antagonist alone or with methotrexate, as required by the instant claims. The prior art fails to cure the deficiencies. The instant method produced unexpected results by effectively treating this difficult to treat population.  Accordingly, the present claims are non-obvious. The argument has been fully considered, but is not persuasive.  Application ‘870 claims are drawn to a method of treating subjects previously ineffectively treated with methotrexate, by subcutaneous administration of the same amount of an antibody with the same structure of as set forth in the instant claims and further administering methotrexate (claim 2 of ‘870). The prior art shows that patients ineffectively treated with a TNFalpha antagonist can be treated the same way. Therefore, it is maintained that the artisan of ordinary skill would have reasonably expected that a patient ineffectively treated with one or both of previous therapies would have successfully been treated with the antibody recited in the claims and methotrexate and that this would not have been unexpected.




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 5, 6, 10, 11, 13, 14, 16-18, 21-55 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Regeneron Pharmaceuticals (https://investor.regeneron.com/news-releases/news-release-details/sanofi-and-regeneron-report-positive-phase-2b-trial-results, 12 July 2011, cited in the IDS filed 4/20/18, ref. #31) in view of ClinicalTrials.gov Study NCT 01061736 (MOBILITY), Submitted Oct. 7, 2010 (v16), ClinicalTrials.gov Study NCT 01217814, Submitted Oct. 7, 2010 (v1) and Emery et al. (Ann. Rheum. Dis. 67:1516-1523, 2008, cited in the IDS filed 4/20/18) and as admitted in the instant specification on p. 21, lines 21-24) for the reasons set forth in the previous Office action.
Regeneron Pharmaceuticals disclosed the results of a positive phase 2B clinical trial, termed MOBILITY, for treatment of rheumatoid arthritis (RA) in patients previously ineffectively treated with methotrexate (second and tenth paragraphs). The MOBILITY trial treatment was with sarilumab (REGN88/SAR153191), a high affinity subcutaneously administered fully-human IL-6R antibody in combination with methotrexate (first paragraph). The outcome showed that patients achieved an ACR20 after 12 weeks at the lowest (100mg) and highest doses (200mg) of antibody administered once every two weeks with methotrexate, with the outcome being dose-responsive (third and tenth paragraph). “Sarilumab also demonstrated significant benefits compared to placebo in secondary endpoints, including ACR50, ACR70, and DAS28 scores, additional measures of clinical activity used in RA trials.” (fourth paragraph) Regeneron does not teach wherein the patient was previously ineffectively treated by administration of a TNF-α antagonist or the dosage of methotrexate administered. No particular DAS28 score is reported, nor a score of HAQ-DI, Visual Acuity Score (VAS) C-reactive protein (CRP), or European League Against Rheumatism (EULAR). It is not taught wherein the subject has at least 6/66 swollen joints and 8/68 tender joints or was treated with the TNF-α antagonist for at least 3 months in the last 2 years (claims 16, 39, 45 and 51).
ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate, wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg biweekly subcutaneously administered REGN88 (SAR153191; see Study Indication and Experimental Part A dose regimen 4 and 5; and see “Outcome Measures”). Subject eligibility is based on the criteria of having active disease defined by at least 8/68 tender joints and 6/66 swollen joints, as well as high sensitivity c-reactively protein (ClinicalTrials.gov Section: “Eligibility” “Criteria: Inclusion criteria”). Treatment is conducted for 12 weeks with SAR153191 on top of MTX (“Official Title” and “Brief Summary: Primary Objectives” Part A). The “Official Title” also describes the study as a “Costimulatory Study”.  The primary outcome is a measure of percentage of patients achieving ACR20 score.  Outcome measures for Part B are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see “Outcome Measures”).
ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers (see Study Indication), wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg subcutaneously administered REGN88 (SAR153191; see Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  Subject eligibility is based on the criteria of having active disease defined by at least 8/68 tender joints and 6/66 swollen joints, as well as high sensitivity c-reactively protein (ClinicalTrials.gov Section: “Eligibility” “Criteria: Inclusion criteria”). Treatment is conducted for 12 weeks with SAR153191 on top of MTX (“Official Title” and “Brief Summary: Primary Objectives” Part A). The “Official Title” also describes the study as a “Costimulatory Study”.  The primary outcome is a measure of percentage of patients achieving ACR20 score.  Outcome measures for Part B are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  It is stated that treatments of RA often include DMARD, e.g., methotrexate; however, with TNF inhibitors alone or with DMARD, 20-40% of patients show inadequate response (p. 1516, paragraph bridging cols. 1-2).  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19” (p. 1516, col. 2, third paragraph)  Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with active RA has a swollen joint account of at least 6 and tender joint count of at least 8 (p. 1516, last full paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph).  Figures 2A-C show ACR20, ACR50 and ACR70 treatment-dependent responses, respectively, were observed after 12 weeks. Even as early as 4 weeks, treated patients showed an ACR20. Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, paragraphs one and three). Fig. 3C shows that CRP levels decreased by at least 1 mg/dL. These findings were consistent with other clinical trials of RA treatment administering tocilizumab (p. 1520, col. 2, last 3 paragraphs). The association of IL-6 and soluble IL-6R with RA is discussed, which supports the antagonism of IL-6R for treatment of RA (p. 1521). It is concluded (p. 1522, col. 2, second paragraph), “In patients with moderate to severe active RA responding inadequately or who are intolerant to TNF antagonists, changing to tocilizumab plus methotrexate is effective, and the safety profile is manageable, regardless of the number of previously failed agents.” 
The instant specification states that antibody sarilumab is SAR153191 and has a heavy chain variable region of SEQ ID NO:2 and light chain variable region of SEQ ID NO:3.
It would have been obvious to the artisan of ordinary skill at the time the invention was made to have used the method disclosed in Regeneron Pharmaceuticals wherein REGN88 (sarilumab) antibody is subcutaneously administered with methotrexate to a subject previously ineffectively treated with MTX. It would have been obvious wherein the subject to be treated had active disease defined by at least 8/68 tender joints and 6/66 swollen joints (Section: “Eligibility” “Criteria: Inclusion criteria” of ClinicalTrials.gov studies and Emery in the last full paragraph of p. 1516).  Further, it would have been obvious for the MTX dose in the combined treatment to have been between about 6 and 25 mg/week as taught by Emery in a method of treating RA using a different IL-6R antibody therapeutic with methotrexate in patients also previously ineffectively treated by administration of a TNF-α antagonist, such as infliximab or etanercept, with a reasonable expectation of success. Treating subjects who have been ineffectively treated with a TNFa antagonist, as taught by Emery, is supported by ClinicalTrials.gov Study NCT01217814, and who have been ineffectively treated with MTX as taught by ClinicalTrials.gov Study NCT 01061736 (MOBILITY) would have been obvious because the same treatment would have reasonably been expected to have been successful not only in each subpopulation of subjects having been ineffectively treated with a TNFa antagonist or MTX, but also with a TNFa antagonist and MTX based on the prior art. Similarly, as taught by ClinicalTrials.gov Study NCT01217814, it was obvious to treat such a RA patient for whom TNF-α therapy had been inadequate with anti-IL-6R antibody SAR153191 with a reasonable expectation of success, the success confirmed in Regeneron Pharmaceuticals shown by the improvement in ACR20, -50 and -70, as well as DAS28 score and supported by Emery et al. using a different anti-IL-6R antibody with MTX. Further, because of that objective success, one would have likewise reasonably expected HAQ-DI improvement of at least 0.3, VAS to reach at least 30, CRP levels to decrease by at least 1 mg/dL and EULAR index to show improvement of at least some patients after treatment. The connection of these measurements with RA treatment based on ACR score is supported by the results of Emerson et al. and provides a reasonable expectation of successfully achieving them based on the ACR responses discussed by Regeneron Pharmaceuticals.

The following arguments are directed to all rejections under 35 USC 103:
Applicant argues on the first half of p. 11 that the instant claims as amended require a different patient population than Emery, that is, subjects who were previously ineffectively treated with a TNFalpha antagonist and methotrexate, and also who had at least 6 of 66 swollen joints and at least 8 of 68 tender joints, and achieves at least a 20% improvement in ACR20 after 12 weeks. Emery is silent with respect to previous ineffective treatment with MTX of subjects or the presence of swollen or tender joints of the subjects. The argument has been fully considered, but is not persuasive.  Emery is not relied upon in isolation. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Not only does Emery show effective treatment with an anti-IL-6R antagonist antibody with MTX for subjects previously ineffectively treated with a TNFa antagonist, but also that (as cited by Applicant in the middle of p. 11 of Remarks; Emery last full paragraph of p. 1516) that the patients with active disease had “swollen joint counts (SJC) of 6 or more, [and] tender joint count (TJC) of 8 or more.” Additionally, both ClinicalTrial.gov studies defined active RA and list in their criteria for acceptance into the RA treatment study the requirement of the subject having least 6 of 66 swollen joints and at least 8 of 68 tender joints.  Further, Emery and ClinicalTrials.gov Study NCT01217814 treated patients who were previously ineffectively treated with a TNFa antagonist.  Also, Emery states (p. 1516, sentence bridging cols. 1-2), “However, even with TNF inhibitors (alone or with DMARD), 20-40% of RA patients show inadequate response.” And ClinicalTrials.gov Study NCT 01061736 treated patients who were inadequate responders to MTX therapy alone.  One skilled in the art would reasonably have expected that an anti-IL-6R antibody, particularly SAR153191 in light of the teachings of Regeneron set forth above, in combination with MTX would have been effective in the treatment of RA subjects having previously shown inadequate response to treatment of TNFa and/or MTX.  
Applicant argues (paragraph bridging pp. 11-12) that Oliveira et al. (J. Rheumatol. 39:8, 2012, cited in the IDS filed 12/17/21) reports that patients who are nonresponders to MTX have a different gene expression profile than those who do not respond to MTX and a TNFalpha antagonist, which represents a proinflammatory profile, characterized by increased CCL4, activated lymphocytes and antigen-presenting cells CD83. This patient population is not disclosed in Emery. The argument has been fully considered, but is not persuasive. Oliveira et al. (p. 1527, col. 2) found that the differences in gene expression were implicated in “signal induction, regulation of transcription, cell cycle, protein metabolism, and apoptosis regulation.” The TNFalpha antagonist was infliximab (p. 1527, col.1, last sentence). The gene for CD83 was more expressed after TNFalpha antagonist nonresponsiveness (see p. 1529, and Tables 3 and 4).  It is noted that, “It is emphasized that the major focus of our study was evaluation of the gene profiles associated with MTX therapy, and blood collection was performed before anti-TNF therapy was administered, i.e., the response to that therapy was evaluated 20 weeks afterwards.”  It is also acknowledged (p. 1531, col. 1, end third full paragraph) that the only TNF antagonist used was infliximab, and “Thus, we suppose that the modulated genes can vary when different anti-TNF agents are used, but the biological process involved seem to be similar.” The significance of this gene difference to the response or lack thereof to either sarilumab or tocilizumab RA treatment is not discussed and not clear.  It is not unexpected that there is some gene expression difference between patients who do or do not respond to TNFalpha antagonist therapy, but this does not indicate that a difference is significant in terms of responsiveness to an anti-IL-6R antibody with or without methotrexate.  Oliveira et al. does not support the nonobviousness of the instant invention. The prior art of record does, however, support the obviousness of and expectation of successful treatment of a subject previously ineffectively treated with MTX and a TNFalpha antagonist by subcutaneous administration of an anti-IL-6R antibody and MTX.
Applicant argues (middle of p. 12 through top of p. 13) that the 49% of subjects meeting the treatment criteria of the instant claims, i.e.¸previous ineffective treatment with both MTX and a TNFa antagonist and the SJC and TJC, showed an ACR20 response after only 12 weeks with 150mg antibody every two weeks.  In contrast, Emery said that patients with previous inadequate TNFa antagonist response showed an ACR20 by 24 weeks of dual treatment with 8mg/kg antibody, but only 30.4% of patients receiving 280mg/4 weeks (4mg/kg). Therefore, the results of the instant application show the claimed method is unexpectedly effective in treatment of subjects set forth in the claims. The argument has been fully considered, but is not persuasive. Whether Emery et al. showed that 30% or 49% of patients achieved ACR20 after treatment with intravenous administration of anti-IL6R antibody tocilizumab instead of subcutaneous administration of anti-IL6R antibody sarilumab and whether this occurred after 12 or 24 weeks, an effective treatment was expected.  Further, it is maintained for the reasons of record that the results of subcutaneous administration with sarilumab at a dose lower than that used by Emery et al. is not unexpected for a patient previously ineffectively treated with methotrexate and TNFalpha antagonist.  It is noted that in the instant application, while at 12 weeks 49% of subject receiving the lowest dose of antibody+ methotrexate (MTX) achieved ACR20, compared to 46.2% of placebo+MTX-receiving subjects, in Emery et al. only 10.1% of control subjects receiving placebo+MTX showed an ACR20. Looking at the 12 week mark in Fig. 2A of Emery, one can see that about 12% of patients achieved an ACR20 with placebo + MTX, while approximately 38% and 42% of patients in the 4mg and 8mg +MTX groups, respectively, achieved an ACR20. In effect, Emery shows a larger increase in the percent of treated patients showing ACR20 compared to control (38% v. 12% for 4mg tocilizumab, as opposed to 49% v. 46% for the instant application).” (See Example 1 and Fig. 2 of the instant specification, in which patients were previously shown to be inadequately treated with MXT not MTX+TNFalpha antagonist).  The specification provides only prophetic treatment in Example 2 of patients having an inadequate response to at least one TNFalpha antagonist.  If one further reviewed Table 2 of Emery et al., it can be seen that at 24 weeks the difference of 30.2% for 4mg tocilizumab+MTX compared to 10.2% placebo+MTX is for the TNFalpha antagonist infliximab (8mg tocilizumab+MTX response was 44.4%), but the difference at that dosage is even more pronounced when looking at anti-TNFalpha adalimumab-pretreatment (34.5% v. 4.8%). The claims require at least 20% improvement in ACR20 score. Emery et al. is not relied upon in isolation, but in combination with other prior art. Regeneron also shows that patients previously ineffectively treated with MTX who were treated with MTX and sarilumab achieved an ACR20 after 12 weeks at the lowest (100mg) and highest doses (200mg) of antibody administered once every two weeks with methotrexate, with the outcome being dose-responsive (third and tenth paragraph). “Sarilumab also demonstrated significant benefits compared to placebo in secondary endpoints, including ACR50, ACR70, and DAS28 scores, additional measures of clinical activity used in RA trials.” (fourth paragraph). It is noted again that Emery used anti-IL-6R antibody tocilizumab in combination with MTX, whereas Regeneron used sarilumab. Regeneron may be considered the closest prior art. As the claims currently stand, it is maintained that the results Applicant relies upon are not unexpected and do not show nonobviousness of the instant invention. The prior art does not support the population of patients who in the past have inadequately responded to treatment with MTX and (separately) TNFa antagonist as being distinct from those shown to be nonresponse to both agents. It is maintained that the instant invention requiring subcutaneous administration of the antibody of the claims would have been obvious and the resulting ACR20 success after 12 weeks of treatment would not have been unexpected in patients previously ineffectively treated by administration of methotrexate and a TNFalpha antagonist and who have 6/66 SJC and 8/68 TJC, wherein the antibody is administered at about 150-200mg/2 weeks in view of the prior art relied upon above.
Applicant argues (p. 14, middle) that the instant applications priority date is 1/11/2011, whereas both ClinicalTrial.gov studies have been updated dozens of times through 2017.  The ClinicalTrials.gov studies published before the instant priority date were planned studies only with no results present.  The argument has been fully considered, but is not persuasive.  These studies were only relied upon for what they taught as of the date the version relied upon was publicly available, that is, the motivation to treat RA patients previously ineffectively treated with a TNFa antagonist or MTX by using sarilumab with MTX and wherein the subjects were identified as having active RA by having 6/66 SJC and 8/68 TJC.  The sarilumab dosage to be used and time course are also disclosed. 
For the reasons set forth in the rejection, it is maintained that the combination of references relied upon supports the obviousness of the instant invention. It is not agreed that the results purported to be unexpected for the patient population to be treated are actually unexpected in view of the prior art.  




Claims 1, 5, 6, 10, 11, 13, 14, 16-18, 21-55 remain rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over claims 1-9 of U.S. Patent No. 8,568,721 (‘721, cited in the IDS filed 4/20/18 in view of ClinicalTrials.gov Study NCT 01217814 (Submitted Oct. 7, 2010 (v1)), ClinicalTrials.gov Study NCT 01061736 (MOBILITY), Submitted Oct. 7, 2010 (v16), Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18), and as evidenced in the instant application (p. 21, lines 21-22) for the reasons set forth in the previous Office action.
The applied reference has a common inventor and a common owner, with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 

US Patent 8,568,721 claims a method of treating RA in a subject comprising administering a therapeutically effective amount of an antibody that binds human IL-6R and comprises the heavy and light chain variable regions CDRs from HVCR/LVCR SEQ ID NO:19/27 (claim 1), which HVCR and LVCR are identical to instant SEQ ID NO:2/3, wherein the antibody is subcutaneously administered at a dose of 50 to 200 mg (claim 9). Claim 8 specifies that a second therapeutic agent is also administered, wherein the agent may be methotrexate. The patent does not teach wherein the subject was previously ineffectively treated with a TNF-α antagonist and methotrexate, or wherein the methotrexate is administered between 6 and 25 mg/wk. Nor is it taught that the subject achieves improvement after 12 weeks of treatment or that the subject was treated with the TNF-α antagonist for at least 3 months in the last 2 years. Nor is a minimum improvement from treatment with the anti-IL-R6 antibody with methotrexate as measured by ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment taught.
ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers (see Study Indication), wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg subcutaneously administered REGN88 (SAR153191; see Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  Subject eligibility is based on the criteria of having active disease defined by at least 8/68 tender joints and 6/66 swollen joints, as well as high sensitivity c-reactively protein (ClinicalTrials.gov Section: “Eligibility” “Criteria: Inclusion criteria”). Treatment is conducted for 12 weeks with SAR153191 on top of MTX (“Official Title” and “Brief Summary: Primary Objectives” Part A). The “Official Title” also describes the study as a “Costimulatory Study”.  The primary outcome is a measure of percentage of patients achieving ACR20 score.  Outcome measures for Part B are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate, wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg biweekly subcutaneously administered REGN88 (SAR153191; see Study Indication and Experimental Part A dose regimen 4 and 5; and see “Outcome Measures”). Subject eligibility is based on the criteria of having active disease defined by at least 8/68 tender joints and 6/66 swollen joints, as well as high sensitivity c-reactively protein (ClinicalTrials.gov Section: “Eligibility” “Criteria: Inclusion criteria”). Treatment is conducted for 12 weeks with SAR153191 on top of MTX (“Official Title” and “Brief Summary: Primary Objectives” Part A). The “Official Title” also describes the study as a “Costimulatory Study”.  The primary outcome is a measure of percentage of patients achieving ACR20 score.  Outcome measures for Part B are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see “Outcome Measures”).
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  It is stated that treatments of RA often include DMARD, e.g., methotrexate; however, with TNF inhibitors alone or with DMARD, 20-40% of patients show inadequate response (p. 1516, paragraph bridging cols. 1-2).  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19” (p. 1516, col. 2, third paragraph)  Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with active RA has a swollen joint account of at least 6 and tender joint count of at least 8 (p. 1516, last full paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph).  Figures 2A-C show ACR20, ACR50 and ACR70 treatment-dependent responses, respectively, were observed after 12 weeks. Even as early as 4 weeks, treated patients showed an ACR20. Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, paragraphs one and three). Fig. 3C shows that CRP levels decreased by at least 1 mg/dL. These findings were consistent with other clinical trials of RA treatment administering tocilizumab (p. 1520, col. 2, last 3 paragraphs). The association of IL-6 and soluble IL-6R with RA is discussed, which supports the antagonism of IL-6R for treatment of RA (p. 1521). It is concluded (p. 1522, col. 2, second paragraph), “In patients with moderate to severe active RA responding inadequately or who are intolerant to TNF antagonists, changing to tocilizumab plus methotrexate is effective, and the safety profile is manageable, regardless of the number of previously failed agents.” 
The instant application defines antibody sarilumab as SAR153191, and has a heavy chain variable region of instant SEQ ID NO:2 and light chain variable region of instant SEQ ID NO:3 (p. 21, lines 21-22).
It would have been obvious to the artisan of ordinary skill at the time of the invention to administer about 150mg - 200mg of anti-IL-6R antibody SAR153191, which has the same HVCR/LVCR sequences as US 8,568,721 mAb1, every other week in combination with 10-25 mg methotrexate/week as taught by the patent and the ClinicalTrials.gov, substituting SAR153191 for tocilizumab in the method of Emery in a patient for whom TNF-α antagonist therapy in addition to methotrexate therapy was previously ineffective (see ClinicalTrials.gov studies), including wherein the subject was previously treated for at least 3 months in the past 2 years, as included in the patient criterion of Emery, with a reasonable expectation of success.  It would have been obvious wherein the subject to be treated had active disease defined by at least 8/68 tender joints and 6/66 swollen joints (Section: “Eligibility” “Criteria: Inclusion criteria” of ClinicalTrials.gov studies and Emery in the last full paragraph of p. 1516).  Also, obvious is wherein the TNF-α antagonist therapy had included etanercept or infliximab, for example, as taught by Emery. It further would have been obvious to consider treatment wherein the patient achieves ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment as discussed by the ClinicalTrails.gov studies and Emery. Because US 8,568,721 showed that even after a single dose, at day 8 the amount of CRP was significantly reduced, one of ordinary skill in the art to have reasonably expected the other methods of measuring improved RA would have been consistent with those above.



Claims 1, 5, 6, 10, 11, 13, 14, 16-18, 21-55 remain rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over claims 1-9 of U.S. Patent No. 9,308,256 (‘256, cited in the IDS filed 4/20/18) in view of ClinicalTrials.gov Study NCT 01217814 (Submitted Oct. 7, 2010 (v1)), ClinicalTrials.gov Study NCT 01061736 (MOBILITY), Submitted Oct. 7, 2010 (v16), Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18), and as evidenced in the instant application (p. 21, lines 21-22) for the reasons set forth in the previous Office action.
The applied reference has a common inventor and a common owner, with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 

US 9,308,256 claims a method of treating RA in a subject comprising administering a therapeutically effective amount of an antibody that binds human IL-6R and comprises the heavy and light chain variable regions CDRs from HVCR/LVCR SEQ ID NO:19/27 (claim 1), which HVCR and LVCR are identical to instant SEQ ID NO:2/3, wherein the antibody is subcutaneously administered at a dose of 50 to 200 mg weekly or biweekly (claims 12 and 13). Also claimed is administration of a second therapeutic agent which may be methotrexate (Claim 6). The antibody with those HVCR/LVCR sequences is VQ8F11-21, a.k.a. mAb1 (col. 4, lines 37-41). Example 11 shows that subjects with RA were treated once subcutaneously with 100, 150 or 200 mg mAb1 every week or two and 7-25 mg/wk methotrexate (col. 26, line 66, through col. 27, line 14, and lines 30-32). The subjects had previously been treated for a minimum of 12 weeks with methotrexate (col. 27, lines 28-30). In a second study (Example 12), subjects were treated with single mAb1 dose of 50, 100 or 200 mg and methotrexate, resulting in significant decrease in C-reactive protein (TABLE 17-19). US 9.308,256 does not teach that the subject being treated for RA have previously ineffectively been treated by a TNF-α antagonist and methotrexate, or achieved improvement after 12 weeks of treatment, or was treated with the TNF-α antagonist for at least 3 months in the last 2 years. Nor is a minimum improvement from treatment with the anti-IL-R6 antibody with methotrexate as measured by ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment taught.
The instant application defines antibody sarilumab as SAR153191, and has a heavy chain variable region of instant SEQ ID NO:2 and light chain variable region of instant SEQ ID NO:3 (p. 21, lines 21-22).
ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers (see Study Indication), wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg subcutaneously administered REGN88 (SAR153191; see Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  Subject eligibility is based on the criteria of having active disease defined by at least 8/68 tender joints and 6/66 swollen joints, as well as high sensitivity c-reactively protein (ClinicalTrials.gov Section: “Eligibility” “Criteria: Inclusion criteria”). Treatment is conducted for 12 weeks with SAR153191 on top of MTX (“Official Title” and “Brief Summary: Primary Objectives” Part A). The “Official Title” also describes the study as a “Costimulatory Study”.  The primary outcome is a measure of percentage of patients achieving ACR20 score.  Outcome measures for Part B are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate, wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg biweekly subcutaneously administered REGN88 (SAR153191; see Study Indication and Experimental Part A dose regimen 4 and 5; and see “Outcome Measures”). Subject eligibility is based on the criteria of having active disease defined by at least 8/68 tender joints and 6/66 swollen joints, as well as high sensitivity c-reactively protein (ClinicalTrials.gov Section: “Eligibility” “Criteria: Inclusion criteria”). Treatment is conducted for 12 weeks with SAR153191 on top of MTX (“Official Title” and “Brief Summary: Primary Objectives” Part A). The “Official Title” also describes the study as a “Costimulatory Study”.  The primary outcome is a measure of percentage of patients achieving ACR20 score.  Outcome measures for Part B are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see “Outcome Measures”).
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  It is stated that treatments of RA often include DMARD, e.g., methotrexate; however, with TNF inhibitors alone or with DMARD, 20-40% of patients show inadequate response (p. 1516, paragraph bridging cols. 1-2).  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19” (p. 1516, col. 2, third paragraph)  Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with active RA has a swollen joint account of at least 6 and tender joint count of at least 8 (p. 1516, last full paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph).  Figures 2A-C show ACR20, ACR50 and ACR70 treatment-dependent responses, respectively, were observed after 12 weeks. Even as early as 4 weeks, treated patients showed an ACR20. Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, paragraphs one and three). Fig. 3C shows that CRP levels decreased by at least 1 mg/dL. These findings were consistent with other clinical trials of RA treatment administering tocilizumab (p. 1520, col. 2, last 3 paragraphs). The association of IL-6 and soluble IL-6R with RA is discussed, which supports the antagonism of IL-6R for treatment of RA (p. 1521). It is concluded (p. 1522, col. 2, second paragraph), “In patients with moderate to severe active RA responding inadequately or who are intolerant to TNF antagonists, changing to tocilizumab plus methotrexate is effective, and the safety profile is manageable, regardless of the number of previously failed agents.” 
It would have been obvious to the artisan of ordinary skill at the time of the invention to administer about 150mg - 200mg of anti-IL-6R antibody SAR153191, which has the same HVCR/LVCR sequences as US 9,308,256 mAb1, in combination with 10-25 mg methotrexate/week as taught by the patent and the ClinicalTrials.gov, substituting SAR153191 for tocilizumab in the method of Emery in a patient for whom TNF-α antagonist therapy in addition to methotrexate therapy was previously ineffective (see ClinicalTrials.gov studies), including wherein the subject was previously treated for at least 3 months in the past 2 years, as included in the patient criterion of Emery, with a reasonable expectation of success. It would have been obvious wherein the subject to be treated had active disease defined by at least 8/68 tender joints and 6/66 swollen joints (Section: “Eligibility” “Criteria: Inclusion criteria” of ClinicalTrials.gov studies and Emery in the last full paragraph of p. 1516). Also, obvious is wherein the TNF-α antagonist therapy had included etanercept or infliximab, for example, as taught by Emery. It further would have been obvious to consider treatment wherein the patient achieves ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment as discussed by the ClinicalTrails.gov studies and Emery. Because US 9,308,256 showed that even after a single dose, at day 8 the amount of CRP was significantly reduced, one of ordinary skill in the art would have reasonably expected the other methods of measuring improved RA would have been consistent with those above.



Claims 1, 5, 6, 10, 11, 13, 14, 16-18, 21-55 remain rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over claims 1-9 of U.S. Patent No. 8,192,741, (‘741) in view of ClinicalTrials.gov Study NCT 01217814 (Submitted Oct. 7, 2010 (v1)), ClinicalTrials.gov Study NCT 01061736 (MOBILITY), Submitted Oct. 7, 2010 (v16), Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18), and as evidenced in the instant application (p. 21, lines 21-22) for the reasons set forth in the previous Office action.
The applied reference has a common inventor and a common owner, with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 

US 8,192,741 claims a method of treating RA in a subject comprising subcutaneously administering a therapeutically effective amount of an antibody that binds human IL-6R and comprises the heavy and light chain variable regions CDRs from HVCR/LVCR SEQ ID NO:19/27 (claims 1-2), which HVCR and LVCR are identical to instant SEQ ID NO:2/3, wherein the antibody is subcutaneously administered at a dose of 50 to 200 mg every week or biweekly (claims 6).  The antibody with those HVCR/LVCR sequences is VQ8F11-21, a.k.a. mAb1 (col. 4, lines 37-41). Example 11 shows that subjects with RA were treated once subcutaneously with 100, 150 or 200 mg mAb1 every week or two and 7-25 mg/wk methotrexate (col. 26, lines 47, through col. 27, line 5 and lines 21-22). The subjects had previously been treated for a minimum of 12 weeks with methotrexate (col. 27, lines 18-20). In a second study (Example 12), subjects were treated with single mAb1 dose of 50, 100 or 200 mg and methotrexate, resulting in significant decrease in C-reactive protein (TABLE 17-19). US 8,192,741 does not teach that the subject being treated for RA have previously ineffectively been treated by a TNF-α antagonist and methotrexate, or achieved improvement after 12 weeks of treatment, or was treated with the TNF-α antagonist for at least 3 months in the last 2 years. Nor is a minimum improvement from treatment with the anti-IL-R6 antibody with methotrexate as measured by ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment taught.
The instant application defines antibody sarilumab as SAR153191, and has a heavy chain variable region of instant SEQ ID NO:2 and light chain variable region of instant SEQ ID NO:3 (p. 21, lines 21-22).
ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers (see Study Indication), wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg subcutaneously administered REGN88 (SAR153191; see Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  Subject eligibility is based on the criteria of having active disease defined by at least 8/68 tender joints and 6/66 swollen joints, as well as high sensitivity c-reactively protein (ClinicalTrials.gov Section: “Eligibility” “Criteria: Inclusion criteria”). Treatment is conducted for 12 weeks with SAR153191 on top of MTX (“Official Title” and “Brief Summary: Primary Objectives” Part A). The “Official Title” also describes the study as a “Costimulatory Study”.  The primary outcome is a measure of percentage of patients achieving ACR20 score.  Outcome measures for Part B are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate, wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg biweekly subcutaneously administered REGN88 (SAR153191; see Study Indication and Experimental Part A dose regimen 4 and 5; and see “Outcome Measures”). Subject eligibility is based on the criteria of having active disease defined by at least 8/68 tender joints and 6/66 swollen joints, as well as high sensitivity c-reactively protein (ClinicalTrials.gov Section: “Eligibility” “Criteria: Inclusion criteria”). Treatment is conducted for 12 weeks with SAR153191 on top of MTX (“Official Title” and “Brief Summary: Primary Objectives” Part A). The “Official Title” also describes the study as a “Costimulatory Study”.  The primary outcome is a measure of percentage of patients achieving ACR20 score.  Outcome measures for Part B are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see “Outcome Measures”).
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  It is stated that treatments of RA often include DMARD, e.g., methotrexate; however, with TNF inhibitors alone or with DMARD, 20-40% of patients show inadequate response (p. 1516, paragraph bridging cols. 1-2).  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19” (p. 1516, col. 2, third paragraph)  Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with active RA has a swollen joint account of at least 6 and tender joint count of at least 8 (p. 1516, last full paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph).  Figures 2A-C show ACR20, ACR50 and ACR70 treatment-dependent responses, respectively, were observed after 12 weeks. Even as early as 4 weeks, treated patients showed an ACR20. Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, paragraphs one and three). Fig. 3C shows that CRP levels decreased by at least 1 mg/dL. These findings were consistent with other clinical trials of RA treatment administering tocilizumab (p. 1520, col. 2, last 3 paragraphs). The association of IL-6 and soluble IL-6R with RA is discussed, which supports the antagonism of IL-6R for treatment of RA (p. 1521). It is concluded (p. 1522, col. 2, second paragraph), “In patients with moderate to severe active RA responding inadequately or who are intolerant to TNF antagonists, changing to tocilizumab plus methotrexate is effective, and the safety profile is manageable, regardless of the number of previously failed agents.” 
It would have been obvious to the artisan of ordinary skill at the time of the invention to administer about 150mg - 200mg/biweek of anti-IL-6R antibody SAR153191, which has the same HVCR/LVCR sequences as US 8,192,741 mAb1, in combination with 10-25 mg methotrexate/week as taught by the patent and the ClinicalTrials.gov, substituting SAR153191 for tocilizumab in the method of Emery in a patient for whom TNF-α antagonist therapy in addition to methotrexate therapy was previously ineffective (see ClinicalTrials.gov studies), including wherein the subject was previously treated for at least 3 months in the past 2 years, as included in the patient criterion of Emery with a reasonable expectation of success. It would have been obvious wherein the subject to be treated had active disease defined by at least 8/68 tender joints and 6/66 swollen joints (Section: “Eligibility” “Criteria: Inclusion criteria” of ClinicalTrials.gov studies and Emery in the last full paragraph of p. 1516).  Also, obvious is wherein the TNF-α antagonist therapy had included etanercept or infliximab, for example, as taught by Emery. It further would have been obvious to consider treatment wherein the patient achieves ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment as discussed by the ClinicalTrails.gov studies and Emery. Because US 8,192,741 showed that even after a single dose, at day 8 the amount of CRP was significantly reduced, one of ordinary skill in the art to have reasonably expected the other means of measuring improved RA would have been consistent with those above.



Claims 1, 5, 6, 10, 11, 13, 14, 16-18, 21-55 remain rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over claims 1-9 of U.S. Patent No. 8,080,248 (‘248) in view of ClinicalTrials.gov Study NCT 01217814 (Submitted Oct. 7, 2010 (v1)), ClinicalTrials.gov Study NCT 01061736 (MOBILITY), Submitted Oct. 7, 2010 (v16), Emery (Ann. Rheum. Dis. 67(11):1516-1523, 2008, cited in the IDS filed 4/20/18), and as evidenced in the instant application (p. 21, lines 21-22) for the reasons set forth in the previous Office action and as recast here to address the amendment to the claims.
The applied reference has a common inventor and a common owner, with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AIA  35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AIA  35 U.S.C. 103(c) as prior art in a rejection under pre-AIA  35 U.S.C. 103(a). See MPEP §§ 2146 et seq. 

US Patent 8,080,248 teaches a method of treating RA in a subject comprising administering a therapeutically effective amount of an antibody that binds human IL-6R and comprises the heavy and light chain variable regions CDRs from HVCR/LVCR SEQ ID NO:19/27 (claim 1) wherein at least one RA-associated biomarker at day 8 exhibits a decrease, and wherein the antibody is subcutaneously administered at a dose of 50 to 200 mg (claims 4 and 9). The biomarker may be C-reactive protein (claim 9). The antibody with those HVCR/LVCR sequences is VQ8F11-21, a.k.a. mAb1 (col. 4, lines 32-38). Claim 7 specifies that a second therapeutic agent is also administered, wherein the agent may be methotrexate. Example 10 shows that a subject with RA was treated once with mAb1 and methotrexate (col. 21, lines 21-27). The antibody was administered as a subcutaneous dose of 50, 100, or 300 mg and methotrexate was at a dose of 7.5-25 mg/wk (col. 21, lines 39-42 and 64-65). In a second study (Example 11), subjects were treated with 6 mAb1 doses of 100, 200 or 150 mg, either every week or every other week (col. 27, lines 18-29) and methotrexate (7-25 mg/wk, col. 27, lines 45-46). Significant decrease in C-reactive protein after 8 days was seen (TABLE 19). The patent does not teach wherein the subject was previously ineffectively treated with a TNF-α antagonist and methotrexate, achieved improvement after 12 weeks of treatment or that the subject was treated with the TNF-α antagonist for at least 3 months in the last 2 years. The patent does not teach a minimum improvement from treatment with the anti-IL-R6 antibody with methotrexate as measured by biomarkers specifically:  ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment taught.
The instant application defines antibody sarilumab as SAR153191, and has a heavy chain variable region of instant SEQ ID NO:2 and light chain variable region of instant SEQ ID NO:3 (p. 21, lines 21-22).
ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers (see Study Indication), wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg subcutaneously administered REGN88 (SAR153191; see Experimental Part A dose regimen 4 and 5; and see Outcome Measures).  Subject eligibility is based on the criteria of having active disease defined by at least 8/68 tender joints and 6/66 swollen joints, as well as high sensitivity c-reactively protein (ClinicalTrials.gov Section: “Eligibility” “Criteria: Inclusion criteria”). Treatment is conducted for 12 weeks with SAR153191 on top of MTX (“Official Title” and “Brief Summary: Primary Objectives” Part A). The “Official Title” also describes the study as a “Costimulatory Study”.  The primary outcome is a measure of percentage of patients achieving ACR20 score.  Outcome measures for Part B are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see Outcome Measures).
ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate, wherein the subject is treated with a therapeutically effective dose of methotrexate and about 150 to 200 mg biweekly subcutaneously administered REGN88 (SAR153191; see Study Indication and Experimental Part A dose regimen 4 and 5; and see “Outcome Measures”). Subject eligibility is based on the criteria of having active disease defined by at least 8/68 tender joints and 6/66 swollen joints, as well as high sensitivity c-reactively protein (ClinicalTrials.gov Section: “Eligibility” “Criteria: Inclusion criteria”). Treatment is conducted for 12 weeks with SAR153191 on top of MTX (“Official Title” and “Brief Summary: Primary Objectives” Part A). The “Official Title” also describes the study as a “Costimulatory Study”.  The primary outcome is a measure of percentage of patients achieving ACR20 score.  Outcome measures for Part B are to be evaluated by change in baseline in the HAQ-DI and percentage of patients achieving ACR70 response (see “Outcome Measures”).
Emery et al. teaches treatment of RA in subjects refractory to TNF antagonist therapy.  It is stated that treatments of RA often include DMARD, e.g., methotrexate; however, with TNF inhibitors alone or with DMARD, 20-40% of patients show inadequate response (p. 1516, paragraph bridging cols. 1-2).  Treatment was with anti-IL-6R antibody tocilizumab with methotrexate (ABSTRACT Objectives). “Tocilizumab is a humanized anti-IL-6R monoclonal antibody that prevents IL-6 from binding to IL-6R.14 Tocilizumab in combination with methotrexate or DMARD exhibits superior clinical efficacy compared with controls in several populations, including patient with an inadequate response to methotrexate and/or DMARD.15-19” (p. 1516, col. 2, third paragraph)  Methotrexate is a DMARD (disease-modifying antirheumatic drug), and was administered at 10-25 mg weekly (p. 1516, col. 1, last paragraph, and p. 1517, col. 1, second paragraph). Patients with active RA has a swollen joint account of at least 6 and tender joint count of at least 8 (p. 1516, last full paragraph). Patients with RA and for whom TNF-α antagonist treatment was ineffective within the past year, were those who discontinue etanercept (≥2 weeks) or infliximab or adalimumab (≥8 weeks) or DMARD leflunomid (≥12 weeks) (p. 1516, col. 2, last paragraph). ACR20 was achieved at 24 weeks by 50%, 30% and 10% in the 8mg/kg, 4 mg/kg and control group, respectively (p. 1518, col. 2, second paragraph).  Figures 2A-C show ACR20, ACR50 and ACR70 treatment-dependent responses, respectively, were observed after 12 weeks. Even as early as 4 weeks, treated patients showed an ACR20. Even as early as 4 weeks, treated patients showed an ACR20.  DAS28 remission at 28 weeks was dose-dependent (p. 1520, col. 1, second paragraph). HAQ was improved from baseline by -0.39 and EULAR at 24 weeks was improved (p. 1520, paragraphs one and three). Fig. 3C shows that CRP levels decreased by at least 1 mg/dL. These findings were consistent with other clinical trials of RA treatment administering tocilizumab (p. 1520, col. 2, last 3 paragraphs). The association of IL-6 and soluble IL-6R with RA is discussed, which supports the antagonism of IL-6R for treatment of RA (p. 1521). It is concluded (p. 1522, col. 2, second paragraph), “In patients with moderate to severe active RA responding inadequately or who are intolerant to TNF antagonists, changing to tocilizumab plus methotrexate is effective, and the safety profile is manageable, regardless of the number of previously failed agents.” 
It would have been obvious to the artisan of ordinary skill at the time of the invention to administer about 150mg - 200mg/biweek of anti-IL-6R antibody SAR153191, which has the same HVCR/LVCR sequences as US 8,080,248 mAb1, in combination with 10-25 mg methotrexate/week as taught by the patent and the ClinicalTrials.gov, substituting SAR153191 for tocilizumab in the method of Emery in a patient for whom TNF-α antagonist therapy in addition to methotrexate therapy was previously ineffective (see ClinicalTrials.gov studies), including wherein the subject was previously treated for at least 3 months in the past 2 years, as included in the patient criterion of Emery with a reasonable expectation of success. It would have been obvious wherein the subject to be treated had active disease defined by at least 8/68 tender joints and 6/66 swollen joints (Section: “Eligibility” “Criteria: Inclusion criteria” of ClinicalTrials.gov studies and Emery in the last full paragraph of p. 1516).  Also, obvious is wherein the TNF-α antagonist therapy had included etanercept or infliximab, for example, as taught by Emery. It further would have been obvious to consider treatment wherein the patient achieves ≥1 mg/dL decrease in CRP, attainment of ACR20, ACR50, and ACR70, ≥0.3 improvement in Heath Assessment Questionnaire Disability Index (HAQ-ID), ≥30 Visual Acuity Score (VAS), improvement in EULAR index, and ≥0.6 increase in DAS28 after treatment as discussed by the ClinicalTrails.gov studies and Emery. Because US 8,080,248 showed that even after a single dose, at day 8 the amount of CRP was significantly reduced, one of ordinary skill in the art to have reasonably expected the other means of measuring improved RA would have been consistent with those above.

	
For the above four rejections under 35 USC 103, Applicants argues (p. 15 through top of p. 16) that population of patients who were ineffectively treated with MTX or TNFa antagonist were not recited in the patents and are a distinct subgroup from those ineffectively treated with both MTX and a TNFalpha antagonist have at least 6 of 66 swollen joints and at least 8 of 68 tender joints. The prior art relied upon does not cure the deficiencies of the claims of the patents. The argument has been fully considered, but is not persuasive. Emery et al. and ClinicalTrials.gov Study NCT01217814 teaches treatment of RA in a subject previously ineffectively treated by administering TNF-α blockers. ClinicalTrials.gov Study NCT 01061736 (MOBILITY) teaches treatment of RA in a subject previously ineffectively treated by administering methotrexate. Treatment by the same or similar method of RA subjects who have been ineffectively treated with either MTX or TNFa antagonist makes it both obvious to treat subjects who have been ineffectively treated with both MTX and a TNFa antagonist, as well as providing a reasonable expectation of successful treatment thereof.  As discussed by Emery et al. and the ClinicalTrial.gov studies, a criterion for active RA is the presence of at least 6/66 swollen joints and 8/68 tender joints. Therefore, for treatment of RA in a subject, it would have been expected that subjects to be treated had these minimum number of swollen and tender joints and one would have been motivated to select such as subject as having active RA for treatment.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,709,409 B2 teaches treatment of RA with an anti-IL-R6 antibody and MTX, and that the effect together is synergistic (col. 2, lines 6-12). The dosage of MTX is preferably from 2-8 kg/mg (col. 4, lines 1-8).  The anti-IL-6R antibody is a humanized anti-human IL-6R monoclonal IgG1 antibody called MRA (col. 16, lines 11-17).  It was tested in patients who were inadequate responders to MTX (col. 16, lines 29-35). Comparisons in TABLE 1 show the superior effects of MRA+MTX compared to MRA alone in ACR20, -50 and -70 of RA patients after 16 weeks.  This reference is cumulative with those above for teaching the desirability and effectiveness of treatment with both an anti-IL-R6 antibody and MTX, including in patients who previously inadequately responded to MTX.  It does not teach the particular antibody used in the instant claims or that patients had previously inadequately responded to a TNFa antagonist.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        November 28, 2022